18-1815
     Zheng v. Barr
                                                                           BIA
                                                                     Poczter, IJ
                                                                   A208 019 392
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 14th day of July, two thousand twenty.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8            RAYMOND J. LOHIER, JR.,
 9            STEVEN J. MENASHI,
10                 Circuit Judges.
11   _____________________________________
12
13   MENGQIAN ZHENG,
14            Petitioner,
15
16                   v.                                  18-1815
17                                                       NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                 James A. Lombardi, New York, NY.
24
25   FOR RESPONDENT:                 Joseph H. Hunt, Assistant Attorney
26                                   General; Song E. Park, Senior
27                                   Litigation Counsel; Matt A. Crapo,
28                                   Trial Attorney, Office of
 1                                   Immigration Litigation, United
 2                                   States Department of Justice,
 3                                   Washington, DC.

 4         UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review

 7   is DENIED.

 8         Petitioner Mengqian Zheng, a native and citizen of the

 9   People’s Republic of China, seeks review of a May 29, 2018,

10   decision of the BIA affirming a June 26, 2017, decision of an

11   Immigration    Judge (“IJ”)       denying Zheng’s     application    for

12   asylum,     withholding    of     removal,   and   relief    under   the

13   Convention Against Torture (“CAT”).            In re Mengqian Zheng,

14   No. A 208 019 392 (B.I.A. May 29, 2018), aff’g No. A 208 019

15   392   (Immig. Ct. N.Y. City Jun. 26, 2017).               We assume the

16   parties’ familiarity with the underlying facts and procedural

17   history.

18         Under the circumstances of this case, we have reviewed

19   the IJ’s decision as modified by the BIA.           See Xue Hong Yang

20   v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).

21   Because the BIA assumed credibility, we assume credibility as

22   to Zheng’s subjective fear of future harm.            See Yan Chen v.

23   Gonzales,     417 F.3d 268,    271-72    (2d   Cir.   2005).     The
                                         2
 1   applicable standards of review are well established.                            See

 2   8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d
3   510, 513 (2d Cir. 2009).

 4          Zheng began practicing Christianity while in the United

 5   States and alleged a fear of persecution in China because she

 6   would continue to practice Christianity if removed.                         Absent

 7   past persecution, an alien may establish eligibility for

 8   asylum    by    demonstrating         a   well-founded       fear      of   future

 9   persecution.      8 C.F.R.      § 1208.13(b)(2);           Ramsameachire        v.

10   Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).                   To demonstrate

11   a    well-founded     fear,     an    applicant       must    show     either    a

12   reasonable possibility that she would be singled out for

13   persecution or that the country of removal has a pattern or

14   practice of persecuting similarly situated individuals.                          8

15   C.F.R. § 1208.13(b)(2)(iii); see In re A-M-, 23 I. & N. Dec.

16   737,     741   (BIA   2005)     (defining        pattern     or     practice     of

17   persecution as “systemic or pervasive” persecution); Santoso

18   v. Holder, 580 F.3d 110, 112 & n.1 (2d Cir. 2009) (upholding

19   denial of pattern or practice claim where under this “systemic

20   or     pervasive”     standard).              “[I]n   order       to    establish

21   eligibility     for    relief        based     exclusively     on      activities


                                               3
 1   undertaken after [her] arrival in the United States, an alien

 2   must make some showing that authorities in [her] country of

 3   nationality are (1) aware of [her] activities or (2) likely

 4   to become aware of [her] activities.”         Hongsheng Leng v.

 5   Mukasey, 528 F.3d 135, 137 (2d Cir. 2008).

 6       Zheng does not allege that the Chinese government is

 7   aware of her religious practice, and she does not challenge

 8   the agency’s ruling that she had not shown a reasonable

 9   possibility that she would be singled out for persecution.

10   Instead, Zheng argues that there is a reasonable possibility

11   that the Chinese government will become aware of her religious

12   practice because she intends to attend an underground church,

13   and that there is a reasonable possibility that she will be

14   persecuted as a result because the government has a pattern

15   or practice of persecuting similarly situated Christians.

16   However, the agency reasonably concluded that Zheng failed to

17   show a pattern or practice of persecution of Christians who

18   attend unregistered churches in China.

19       The   State   Department’s   2015   International   Religious

20   Freedom Report states that there are approximately 45 million

21   Christians practicing in unregistered churches in China and


                                      4
 1   that     authorities        in      some       areas     of        the    country     allow

 2   unregistered         churches       to        hold      services         “provided     they

 3   remained small in scale,” although authorities in other areas

 4   target      and    close    such     churches.               See    China     2015    Int’l

 5   Religious         Freedom    Rep.        at       3,   14,        available    at     2009-

 6   2017.state.gov/documents/organization/256309.pdf.                                        It

 7   further      reports        that     China’s           State       Administration       for

 8   Religious Affairs policy provides that “family and friends

 9   have the right to meet at home for worship, including prayer

10   and Bible study, without registering with the government.”

11 Id.    at   6.      The     other    country           conditions         evidence Zheng

12   submitted reflect abuses against people who are not similarly

13   situated      to    Zheng—who        testified           that       she    would     attend

14   services at an unregistered church, but not that she would

15   take a leadership role, proselytize, or engage in other

16   activism—or concern areas of China other than Zheng’s native

17   Fujian province.           See Jian Hui Shao v. Mukasey, 546 F.3d 138,

18   165–66, 174 (2d Cir. 2008) (finding that the BIA does not err

19   in    requiring      localized       evidence           of    persecution       when    the

20   record      reflected        wide     variances              in    how     policies    are

21   understood         and    enforced       throughout            China).        Similarly,


                                                   5
 1   although Zheng alleged that she had heard of people being

 2   persecuted for their religious beliefs, she did not provide

 3   details of specific instances of persecution of individuals

 4   for attending churches in in her home province.                   Cf. id. at

 5   160    (holding     that     “unattributed         reports”       of   forced

 6   sterilizations      absent     “specificity         as      to    number   or

 7   circumstance” did not “demonstrate a reasonable possibility

 8   . . . [of] future persecution”).

 9         Given   the   large    number       of   Christians    practicing    in

10   unregistered churches in China, the nationwide variation and

11   the dearth of documented persecution of individual members of

12   unregistered churches in Zheng’s home province, the agency

13   reasonably     concluded      that        Zheng    failed    to    establish

14   a pattern or practice of persecution of similarly situated

15   individuals.      See id. at 165–66, 174; see also Santoso, 580
16 F.3d at 112 & n.1 (denying petition where agency considered

17   background materials and rejected pattern or practice claim

18   because violence was localized).               Accordingly, because Zheng

19   failed to demonstrate the well-founded fear of persecution

20   needed for asylum, the agency did not err in finding that she

21   failed to meet the higher standard for withholding of removal.


                                           6
1   See Lecaj v. Holder, 616 F.3d 111, 119 (2d Cir. 2010).

2       For the foregoing reasons, the petition for review is

3   DENIED.   All pending motions and applications are DENIED and

4   stays VACATED.

5                               FOR THE COURT:
6                               Catherine O’Hagan Wolfe,
7                               Clerk of Court
8




                                  7